United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Phoenix, AZ, Employer
)
__________________________________________ )
E.G., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0923
Issued: March 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 22, 2016 appellant filed a timely appeal from a September 25, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from September 25, 2015, the date of OWCP’s last decision was
March 23, 2016. Because using April 1, 2016, the date the appeal was received by the Clerk of the Appellate
Boards, would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date
of the U.S. Postal Service postmark is March 22, 2016, rendering the appeal timely filed. See 20 C.F.R.
§ 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish a right knee condition
causally related to the accepted October 23, 2014 employment incident.
FACTUAL HISTORY
On October 27, 2014 appellant, then a 52-year-old supervisory deputy marshal, filed a
traumatic injury claim (Form CA-1) alleging that, on October 23, 2014, he twisted his right knee
while bowling. He indicated that bowling was part of a required training class. He did not stop
work. The employing establishment indicated on the reverse side of the claim form that
appellant was in the performance of duty at the time of the alleged incident.
In e-mail correspondence dated November 4, 2014, A.R., a supervisory deputy marshal,
indicated that the bowling exercise appellant participated in was a mandatory part of a leadership
program.
In a January 19, 2015 treatment note/work status report, Dr. P. Dean Cummings, an
orthopedic surgeon, noted an October 24, 2014 date of injury and diagnosed right knee
patellofemoral syndrome and osteoarthritis. He advised that appellant had no restrictions and
could return to full-duty work. OWCP also received physical therapy treatment records for the
period November 21, 2014 through January 7, 2015.
In January 28, 2015 claim development letters, OWCP requested additional information
from appellant and the employing establishment. It noted that appellant’s claim initially
appeared to be a minor injury that resulted in minimal or no lost time from work and appellant’s
claim was administratively handled to allow a limited amount of medical payments. However,
his claim was being reopened as appellant’s physician had requested authorization for additional
treatment. OWCP informed appellant of the type of medical evidence needed to support his
claim and requested that he submit such evidence within 30 days.
In a January 19, 2015 follow-up narrative report, Dr. Cummings noted an October 24,
2014 date of injury. He related that appellant’s cortisone injection and physical therapy gave
him significant relief, but that appellant still experienced grinding and popping, as well as
retropatellar pain. Dr. Cummings examined him and found full range of motion, but advised that
appellant still had patellofemoral joint crepitus. He diagnosed patellofemoral chondromalacia
and recommended additional injections.
On January 27, 2015 Dr. Cummings diagnosed right knee patellofemoral syndrome and
osteoarthritis, and requested authorization for continued physical therapy. OWCP received
additional physical therapy treatment records for the period January 9 to 30, 2015.
In a February 20, 2015 statement, appellant noted that he twisted his knee while in a
leadership class that involved bowling. He denied that he sustained any other injury, either on or
off duty between the date of the injury and the date it was reported. Appellant explained that his
knee had swelling and was painful. He indicated that he used ice and elevation two to three
times a day to relieve the symptoms. In response to whether appellant had a similar disability or

2

symptoms before the injury appellant responded, “not to that part of my knee.” He confirmed
that the bowling activity was part of his leadership training and he was required to participate.
By decision dated March 12, 2015, OWCP denied appellant’s claim as the medical
evidence of record was insufficient to establish causal relationship. It explained that the medical
reports from Dr. Cummings did not mention the causal relationship between the work activity
and the injury.
Thereafter, appellant submitted a February 23, 2015 report from Dr. Cummings who
diagnosed patellofemoral chondromalacia or osteoarthrosis of the patellofemoral joint.
Dr. Cummings indicated that this was clearly seen on radiographic studies performed on
November 3, 2014 with lateral and medial osteophytic changes with significant changes of the
intercondylar groove. He also found tibial spiking and medial joint space narrowing of the knee.
Dr. Cummings indicated that appellant continued to have retropatellar pain. He opined that
despite a corticosteroid injection, physical therapy, and anti-inflammatories, appellant failed to
have symptomatic relief. Dr. Cummings recommended hyaluronic acid injections.
In a March 25 2015 report, Dr. Cummings advised that he was providing causation
regarding appellant’s affected extremity. He noted that appellant related that he was attending a
leadership class on team building and that he had pain in the anterior aspect of his knee while
bowling. Dr. Cummings indicated that appellant advised that the pain was markedly different
from his previous issues. He advised that appellant had a previous right knee problem, which
was not associated with his current symptomatology. Dr. Cummings reported that appellant had
partial lateral meniscectomy in 2011 and had complete resolution of symptomatology with no
untoward side effects. He opined that appellant’s current complaints were a new issue that
occurred while bowling.
On April 6, 2015 appellant requested a review of the written record.
By decision dated September 25, 2015, OWCP’s hearing representative affirmed the
March 12, 2015 decision.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged, and that
any specific condition or disability claimed is causally related to the employment injury.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components that must be considered in conjunction with one
another. The first component is whether the employee actually experienced the employment
3

See supra note 2.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

incident that allegedly occurred.5 The second component is whether the employment incident
caused a personal injury.6 An employee may establish that an injury occurred in the performance
of duty as alleged, but fail to establish that the disability or specific condition for which
compensation is being claimed is causally related to the injury.7
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.8 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.9 Additionally, the physician’s opinion
must be expressed in terms of a reasonable degree of medical certainty, and must be supported
by medical rationale, explaining the nature of the relationship between the diagnosed condition
and appellant’s specific employment factor(s).10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
OWCP found that appellant established both the factual and medical components of fact
of injury. However, it denied appellant’s traumatic injury claim because the medical evidence of
record failed to adequately demonstrate how appellant’s right knee patellofemoral
chondromalacia and/or osteoarthritis was either caused or aggravated by the accepted
October 23, 2014 employment incident. The Board finds that appellant failed to meet his burden
of proof to establish his claim.
Dr. Cummings’ January 19, 2015 work status report and follow-up narrative report
incorrectly identified October 24, 2014 as the date of injury, and did not include a specific
history of injury. Moreover, he did not specifically address the particular cause of appellant’s
right knee condition(s). Medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.12
Therefore, Dr. Cummings’ January 19, 2015 reports are insufficient to establish causal
relationship.
5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Robert G. Morris, 48 ECAB 238 (1996).

9

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

Id.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

12

S.E., Docket No. 08-2214 (issued May 6, 2009).

4

In his February 23, 2015 report, Dr. Cummings diagnosed patellofemoral chondromalacia
or patellofemoral joint osteoarthrosis, but again, he failed to offer an opinion on causal
relationship. This report also did not include a date of injury or a specific history of injury.
Consequently, Dr. Cummings’ February 23, 2015 report is similarly insufficient to establish
causal relationship.13
The fact that a condition manifests itself during a period of employment is not sufficient
to establish causal relationship.14 Temporal relationship alone will not suffice.15 Entitlement to
FECA benefits may not be based on surmise, conjecture, speculation, or on the employee’s own
belief of a causal relationship.16
In a March 25, 2015 report, Dr. Cummings explained that he was providing an opinion on
causation regarding appellant’s affected extremity. He related that appellant was attending a
leadership class on team building and that he had pain in the anterior aspect of his knee while
bowling. Dr. Cummings indicated that appellant believed the pain was markedly different from
his previous issues. He noted that appellant had a previous right knee problem, which was not
associated with his current symptomatology. Dr. Cummings reported that appellant had a partial
lateral meniscectomy in 2011 and had complete resolution of symptomatology with no untoward
side effects. He opined that appellant’s current complaints were a new issue that occurred while
bowling. However, Dr. Cummings did not explain how he arrived at this conclusion. Appellant
claimed to have twisted his right knee while bowling, but Dr. Cummings made no mention of
this. As noted, a physician’s opinion on causal relationship must be based on a complete factual
and medical background and must be supported by medical rationale, explaining the nature of
the relationship between the diagnosed condition and appellant’s specific employment
factor(s).17 Accordingly, Dr. Cummings’ March 25, 2015 report is also insufficient to establish
causal relationship.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish a right knee
condition causally related to the accepted October 23, 2014 employment incident.

13

Id.

14

20 C.F.R. § 10.115(e).

15

See D.I., 59 ECAB 158, 162 (2007).

16

See M.H., Docket No. 16-0228 (issued June 8, 2016).

17

Victor J. Woodhams, supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.18
Issued: March 5, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

18
Colleen Duffy Kiko, Judge, participated in the original decision, but was no longer a member of the Board
effective December 11, 2017.

6

